Citation Nr: 0922622	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-05 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code.  


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to January 
1985; he died in September 1994.  The appellant is his 
granddaughter/adopted daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran died in September 1994.  

2.  The appellant was legally adopted by the Veteran and his 
surviving spouse in June 1997.


CONCLUSION OF LAW

The criteria for entitlement to DEA benefits are not met.  
38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57, 
21.3021(a)(1) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board observes that the record 
on appeal does not reflect that the appellant was notified of 
the Veterans Claims Assistance Act of 2000 (VCAA) as required 
by 38 U.S.C.A. § 5103(a).  However, upon further review, it 
is not clear that such notice is required in this case since 
the benefits sought are found in Chapter 35 of Title 38, 
United States Code.  See Simms v. Nicholson, 19 Vet. App. 
453, 456 (2008) (holding that the VCAA applied only to the 
award of benefits under Chapter 51, Title 38, United States 
Code); Barger v. Principi, 16 Vet. App. 132, 138 (2002) ('the 
notice and duty to assist provisions of the [VCAA] . . . are 
relevant to a different Chapter of Title 38 and do not apply 
to this appeal').  

Additionally, as will be explained below, the facts in this 
case are not in dispute.  The Court of Appeals for Veterans 
Claims (Court) has held that where the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 
14 Vet. App. 227 (2002) (VCAA has no effect on appeal limited 
to interpretation of law); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not the 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA 
since it is the law, not the evidence, that is dispositive in 
this case.

By way of background, the appellant was born in March 1986 to 
the biological daughter of the Veteran.  According to the 
appellant, she went to live with the Veteran and his spouse 
on a permanent basis in 1991.  The record reflects that the 
Veteran's spouse was voluntarily appointed as the legal 
guardian and power of attorney for the appellant, effective 
July 3, 1991.  Thereafter, the Veteran passed away in 
September 1994.  In June 1997, the appellant was legally 
adopted by the Veteran and his spouse.  The appellant applied 
for DEA benefits under Chapter 35, Title 38, United States 
Code in May 2007 and was denied on the basis that she is not 
a dependent child of the Veteran for VA purposes.  

DEA benefits are payable to a child of a veteran who died of 
a service-connected disability, who died while having a 
disability evaluated as total and permanent in nature 
resulting from a service-connected disability, a veteran who 
has a total disability permanent in nature resulting from a 
service-connected disability, or a person who is on active 
duty as a member of the Armed Forces and who now is, and, for 
a period of more than 90 days, has been, listed by the 
Secretary concerned as missing in action, captured in line of 
duty by a hostile force, or forcibly detained or interned in 
line of duty by a foreign government or power.  38 C.F.R. 
§ 21.3021(a)(1) (2008).  

VA law provides that the term "child of the veteran" means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years or an 
illegitimate child; and is under the age of 18 years; or 
before reaching the age of 18 years, became permanently 
incapable of self-support; or after reaching the age of 18 
years and until completion of education or training, but not 
after reaching the age of 23, is pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4) (West 2002); 38 C.F.R. § 3.57 (2008).
	
Under 38 C.F.R. § 3.57(c), a person shall not be considered 
to have been a legally adopted child of a veteran as of the 
date of the veteran's death and thereafter unless all of the 
following conditions are met: (i) Such child was living in 
the veteran's household at the time of the veteran's death, 
and (ii) was adopted by the veteran's spouse under a decree 
issued within 2 years after August 25, 1959, or the veteran's 
death whichever is later, and (iii) was not receiving from an 
individual other than the veteran or the veteran's spouse, or 
from a welfare organization which furnishes services or 
assistance for children, recurring contributions of 
sufficient size to constitute the major portion of the 
child's support.  

In the present case, the record contains an adoption order 
dated June [redacted], 1997, which is more than two years after the 
Veteran's death.  Therefore, while the Board is sympathetic 
to the appellant's claim, the requirements of 38 C.F.R. 
§ 3.57 have not been met and the appellant does not qualify 
as a dependent child for VA purposes.  






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to DEA benefits is denied.




____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


